DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claim 1 recites multiple limitations that do not have support from the related applications cited in ¶0003 of the specification.  Applications 13426397, 14162911, and 16683678 do not contain support for limitations regarding acidifying milk protein, an ohmic heating mechanism, voltage output element, or adding and mixing edible food particles.  Thus, claim 1 will be examined based on the filing date of the application, 12/01/2021.

Claim Objections
Claim 1 recites “obtain cheese curd granules by method of acidifying”.  It appears there should be a word between “by” and “method”, such as “a”.
Claim 1 recites “have been separated from whey into a container”.  The claim previously introduces “liquid whey”, and so the underlined recitation should be phrased as “from the liquid whey” if referring to the same whey.
Claim 1 recites “Said container having electro-conductive heating mechanism”.  The word “Said” is not at the beginning of a sentence and should not be capitalized, and there is a word missing between “having” and “electro-conductive” such as “an”. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: electro-conductive heating mechanism, ohmic heating mechanism, electro-conductive heating element, voltage output element, grounding element, and enclosed cooling mechanism in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
As to electro-conductive heating mechanism (and ohmic heating mechanism):
(A) the word “mechanism” is a generic term
(B) the mechanism has the function of providing heating through electrical conduction
(C) the claim has the structure of “a voltage output element and a ground element” for performing the claimed function
The limitation will not be interpreted under 35 U.S.C. 112(f)
As to voltage output element:
(A) the word “element” is a generic term
(B) the element has the function of outputting voltage
(C) the claim has the structure of “a source of electrical current, a wire conduit connected to said source of electrical current, and an electro conductive end” (that is a plate, screw auger, probe, or combinations thereof) for performing the claimed function
The limitation will not be interpreted under 35 U.S.C. 112(f)
As to grounding element:
(A) the word “element” is a generic term
(B) the element has the function of grounding
(C) the claim does not provide any further structure for performing the claimed grounding
Thus, the “grounding element” will be interpreted under 35 U.S.C. 112(f).  The support for this element is only found in claim 1, and not in the written description or in the drawings, and as such is unclear what the grounding element is.
As to enclosed cooling mechanism:
(A) the word “mechanism” is a generic term
(B) the mechanism has the function of cooling
(C) the claim has the structure of “an enclosed and sealed cooling block containing a continuous stream of cooling medium” for performing the claimed function
The limitation will not be interpreted under 35 U.S.C. 112(f)

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the grounding element must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said ohmic heating mechanism”.  There is insufficient antecedent basis for this limitation.
Claim limitation “grounding element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The "grounding element" is not shown in the drawings or mentioned in the written specification outside of the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over LINDGREN '824 (US 20150296824 A1) in view of LINDGREN '378 (US 20130309378 A1).
As to claim 1, LINDGREN ‘824 teaches method for forming composite pasta filata cheese by dry heat and dry cooling, said method comprising the following steps:
obtain cheese curd granules by method of acidifying milk protein, coagulating said acidified milk protein to form solid curd, separating said solid curd from liquid whey (Claim 1 teaches the method involves acidifying milk protein, coagulating, and separating.),
placing said cheese curd granules that have been separated from whey into a container, said container having electro-conductive heating mechanism, (¶0018 teaches placing the curd into a chamber that is heated by electro-conduction.  Figure 4 shows a chamber (109) that has an electrically conductive auger (108) to heat the curd.)
said ohmic heating mechanism comprising one or more electro-conductive heating element positionable within or proximate to said container and a temperature gauge, each said electro-conductive heating element of said one or more electro-conductive heating element comprising a voltage output element and a grounding element, said grounding element is located within or proximate to said container, (Figure 4 teaches an electro-conductive heating element (auger, 108) that is positioned in the container.  This element is interpreted as working with the electrical output (voltage output)(107) based on the disclosure from ¶0032. ¶0015 and Claim 12 teach the system has a grounding element in proximity to the chamber (interpreted as the container).  Figure 4 teaches a thermocouple (106) that is positioned in the container as well.)
said voltage output element comprising a source of electrical current, a wire conduit connected to said source of electrical current, and an electro-conductive end that is contactable with said cheese curd granules within said container, said electro-conductive end comprising a plate, screw auger, probe, or combinations thereof,  (Figure 4 shows the electrical output (107) is connected to the auger (108).  ¶0032 teaches that electrical output is provided through the auger.  This disclosure is interpreted as the electrical output (voltage output element) being connected to the auger via a wire, as that is inherently how electrical current runs between structures.)
said temperature gauge is contactable with said cheese curd granules within said container to gauge the temperature of said cheese curd granules, (Figure 4 shows the thermocouple (106) is inside the container (109).)
contacting said cheese curd granules with said temperature gauge and said electro-conductive end of said voltage output element, (Figure 4 shows the curd (dark shaded portion) is contacted by the thermocouple (106) and the auger (108).)
heating said cheese curd granules by contact with electrical current that is released through said voltage output element, (¶0015 teaches that the current can be run through the auger that contacts the curd to heat (cook) the curd mass.)
mixing said heated cheese curd granules, (¶0015 teaches the auger can be used to cook and churn (interpreted as mixing) the curd.)
adding and mixing edible food particles into and with said heated cheese curd granules, (¶0018 teaches that seasoning can occur at any time during the cheese making process of the invention. Claim 5 also teaches this feature.)
continuing to mix said heated cheese curd granules with said edible food particles until a nascent homogenous composite cheese mass is formed, (Claim 6 teaches the nascent cheese mass is formed with seasoning incorporated when it is a solid.  ¶0015 teaches the auger is used to achieve a nascent cheese mass.)
shut off said voltage output element, (The voltage element (107) of LINDREN ‘824 is inherently shut off at some point in the process.)
stretching, molding, and cooling said nascent homogenous composite cheese mass through a counter-rotating dual compression belt cheese processing device, (¶0032 and Figure 4 teach that the nascent cheese mass leaves the auger (108) and container (109) and goes to a compressing channel texturizing tool (100) and that the two structures can be used together. ¶0032 states that the auger is separate from a counter-rotating compression belt device.)
LINDGREN ‘824 does not disclose the details of the counter-rotating dual compression belt system, but states that the system can be similar to Application 13838020, which corresponds to LINDGREN ‘378. (See LINDREN ‘824 ¶0015)
LINDGREN ‘378 teaches:
said counter-rotating dual compression belt cheese processing device comprising a counter rotating dual compression belt system for forming pasta filata cheese from a nascent heated cheese mass, (Figure 1 teaches a counter rotating dual compression belt system (100) that is for pulling a warm, nascent cheese mass (¶0017).  Figure 1 shows two belt assemblies (101a/b) on rollers.)
said counter rotating dual compression belt system comprising a first and second circular belt strap, each said circular belt strap having an internal flat surface and an external grooved surface, said external grooved surface of said first circular belt strap oppositely facing and in compressed contact said external grooved surface of said second circular belt strap to form a length of sealed and compressed hollow space there between, (Figure 1 teaches two circular belts (101a/b) that have an external grooved surface (grooved channels, 102).  Figure 2 shows the channels (labeled 201 in this figure) come together in compressed contact to form closed tunnels (202).  Figure 4 shows a view of the opposite side of the belt where there are no grooves shown, such that the belt strap internal surface is interpreted as flat.) 
each said two circular belt straps moving in counter-rotational direction of each other, each said circular belt strap comprising nonporous durable and flexible thermo conductive food grade material, (Claim 2 teaches that the belts move in a counter rotational direction. ¶0031 teaches that the composition of the belts is a thermally conductive, food grade material.)
the internal surface of each said circular belt strap being in contact with an enclosed cooling mechanism comprising an enclosed and sealed cooling block containing a continuous stream of cooling medium flowing therein to maintain its external surface in a continuously chilled condition, (¶0031 and Figure 5 teach that each belt (501a/b) is in direct contact with a heat exchanger (502) that has a cooling medium flowing through it.  ¶0032 teaches the heat exchanger can be a block.)
whereby each circular belt strap passing across the continuously chilled surface of said enclosed cooling block will be cooled by dry means of wicking action and heat transfer, (¶0031 teaches that the belts are in direct contact with the thermally conductive heat exchanger wall, and the system is operable to exchange heat through the belt walls to cool the cheese.)
said first and second circular belt strap each rotatable in counter-rotational direction of each other wherein heated pasta filata cheese curd is receivable, pullable and stretchable therethrough in compressed manner, (Claim 2 teaches that the belts are rotatable in a counter-rotational direction.  ¶0015 and ¶0017 teach the cheese is pulled and stretched through the enclosed tunnels between the belts.)
pulling, stretching, molding and cooling said nascent homogenous composite cheese mass to form a continuous ribbon of cooled and shaped composite pasta filata cheese, (¶0015 teaches stretching, pulling, and cooling the cheese to form cheese ribbons.  ¶0017 teaches the use of the invention with pasta filata type cheese.)
cutting and preparing said continuous ribbon of cooled and shaped composite pasta filata cheese for packaging. (¶0015 teaches the cutting and packaging of cheese ribbons after the processing.)
One of ordinary skill would have been motivated to combine the known counter-rotating belt system of LINDGREN ‘378 to the pasta filata cheese production device of LINDGREN ‘824 due to the citation in LINDGREN ‘824, but also in order to avoid the use of brine cooling in production of the cheese and yield greater internal consistency and continuity of the cheese stick. (See LINDGREN ‘378 ¶0019)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known counter-rotating belt system of LINDGREN ‘378 to the pasta filata cheese production device of LINDGREN ‘824 because it has been held to be prima facie obvious to combine prior art elements according to known methods, to yield predictable results.  See MPEP 2143 (I)(A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
ZEUSCHNER (US 9510620) teaches cooling melted cheese via a cooled belt. (See ABS and Figure 1)
NELLES (US 20150296739 A1) teaches an auger device for cooking and stretching pasta filata cheese. (See Figure 2)
BIGGEL (US 20120308679 A1) teaches cooling melted cheese via a cooled belt. (See ABS and Figure 3)
TOMATIS (US 20120097048 A1) teaches the use of a temperature sensor with a cheese making auger. (See Figure 2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726